  8:20-cv-00123-RGK-PRSE Doc # 22 Filed: 12/22/20 Page 1 of 1 - Page ID # 65




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                      Plaintiff,                                  8:20CV123

        vs.
                                                                   ORDER
NEMANJA        VIDAKOVIC,     Officer;
ZACHARY KINSELLA, Officer; GABRIEL
PENHAERRERA, KATIE STENNECHE,
Sargent; TAMMIE JENSEN, Mental Health
Coordinator; CAPTAIN WEST, and LT.
MORRISON,

                      Defendants.


        Plaintiff, who advised he is no longer incarcerated, filed a Motion for Leave to
Proceed in Forma Pauperis. Upon review of Plaintiff=s motion, the court finds that Plaintiff
is financially eligible to proceed in forma pauperis as a non-prisoner.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff is granted leave to proceed in forma pauperis as a non-prisoner.
Filing 21 is granted.

       2.      The clerk of the court is directed to update the court’s records to reflect
Plaintiff is no longer liable for the remaining balance of the filing fee.

       3.     The clerk of the court is directed to update the Plaintiff’s address in CM/ECF.
See Filing 20 at p. 2.

       Dated this 22nd day of December, 2020.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
